Citation Nr: 0330648	
Decision Date: 11/06/03    Archive Date: 11/17/03

DOCKET NO.  01-07 715A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder as secondary to the service-connected residuals of 
a perforating gunshot wound to the left thigh, with fracture 
of the femur and degenerative changes, status post total 
left knee replacement.

2.  Entitlement to a disability rating in excess of 30 
percent for residuals of a perforating gunshot wound to the 
left thigh, with fracture of the femur and degenerative 
changes, status post total left knee replacement.

3. Entitlement to a disability rating in excess of 40 
percent for residuals of a gunshot wound of the left upper 
arm with fracture of the humerus


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from April 1943 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs, Columbia, South Carolina Regional Office 
(RO).  In a September 2000 rating decision, the RO denied 
the veteran's claims seeking an increased disability rating 
for his service-connected residuals from gunshot wounds to 
the left thigh and left upper arm.  By an October 2000 
rating decision, the RO denied the veteran's claim seeking 
entitlement to service connection for a low back disorder as 
secondary to the service-connected residuals from a gunshot 
wound to the left thigh.  The RO also continued and 
confirmed the denial of the claims for increase.  In October 
2000, the veteran filed a notice of disagreement.  In 
November 2000, the RO furnished the veteran a statement of 
the case.  In September 2001, the veteran filed his 
substantive appeal (VA Form 9).

Additionally, the Board observes that from a liberal reading 
of the record, to specifically include an August 2000 
private medical statement, the issue of entitlement to a 
total disability rating based on individual unemployability 
due to a service-connected disability (TDIU) appears to have 
been reasonably raised by the documents of record.  See 
Roberson v. Principi, 251 F.3d 1378, 1384 (2001) (holding 
that the requirements for an informal TDIU claim are met 
when a veteran submits evidence of a medical disability, 
makes a claim for the highest rating possible, and submits 
evidence of unemployability); see also Suttman v. Brown, 4 
Vet. App. 127, 132 (1993).  In light of the foregoing, and 
the fact that this issue has not been developed by the RO, 
it is referred to the RO for appropriate action.


REMAND

The Board notes that during the pendency of the appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)] and 
the regulations implementing it are applicable to the 
veteran's request to reopen a previously denied claim.

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and essentially provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim if there is a reasonable possibility 
that such assistance would aid in substantiating the claim.  
They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain 
on behalf of the claimant.

With respect to the claim of entitlement to secondary 
service connection for a low back disorder, and the claims 
concerning an increase in the disability ratings for the 
residuals resulting from gunshot wounds to the left upper 
arm and to the left thigh, the Board notes that while the RO 
sent the veteran a letter in June 2002 that notified him of 
the provisions of the VCAA, this letter only advised the 
veteran of the evidence necessary to establish a claim of 
entitlement to service connection on either a direct or 
presumptive basis.  As such, neither the veteran nor his 
representative were provided with any notice of the 
information and evidence required to show entitlement to 
service connection on a secondary basis; or of the specific 
information and medical and/or lay evidence necessary to 
substantiate the veteran's claims for increased ratings for 
the service-connected residual disabilities stemming from 
the in-service gunshot wounds; or of the division of duties 
in obtaining such evidence.  The Board points out that the 
veteran's claims folder was transferred to the Board in 
September 2003 more than two years after the VCAA was 
enacted.  Hence, there is nothing in the record that 
satisfies the notification requirements of the VCAA, and 
action by the RO is needed to satisfy those requirements.  
See Disabled American Veterans v. Principi, 327 F.3d 13399 
(Fed. Cir. 2003).

Additionally, in a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. 
September 22, 2003), the United States Court of Appeals for 
the Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b) (1).  The Federal Circuit 
made a conclusion similar to the one reached in Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 
F. 3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in 38 C.F.R. § 3.159(b) (1) to respond 
to a VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for additional development 
or to procure a procedural defect, the RO must take this 
opportunity to inform the appellant that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.  

In view of the above, this matter is REMANDED to the RO for 
the following actions:  

1.  With respect to the claim of 
entitlement to secondary service 
connection for a low back disorder, and 
the claims concerning an increase in the 
disability ratings for the residuals 
resulting from gunshot wounds to the 
left upper arm and to the left thigh, 
the RO should send the veteran a letter 
that complies with the notification 
requirements of the VCAA, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and any other applicable 
legal precedent.  The veteran should be 
informed that any evidence and 
information submitted in response to the 
letter must be received within one year 
of the date of the RO's letter, and that 
he should inform the RO if he desires to 
waive the one-year period for response.

2.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the VCAA), the RO should again review 
the claim of entitlement to secondary 
service connection for a low back 
disorder, and the claims concerning an 
increase in the disability ratings for 
the residuals resulting from gunshot 
wounds to the left upper arm and to the 
left thigh, in light of all pertinent 
legal authority and the evidence of 
record.

If any of the determinations remain adverse to the veteran, 
the veteran and his representative should be provided with a 
supplemental statement of the case.  The appropriate period 
of time should be allowed for response.  Thereafter, the 
case should be returned to the Board, if in order.  

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In 


addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




